Citation Nr: 0302417	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
improved pension benefits in the calculated amount of 
$40,696.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had both wartime and peacetime active service, 
dating from July 1953 to June 1962, and obtaining an 
honorable discharge thereafter.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
February 2001 decision issued by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  VA has substantially complied with all necessary 
requirements of the Veterans Claims Assistance Act of 2000.

2.  The overpayment at issue was created as the result of 
unreported income earned by the veteran while he was in 
receipt of VA pension benefits.

3.  The veteran was properly notified that he was required to 
report all assets and income received from any source as a 
condition of the award of VA pension benefits.

4.  The veteran's failure to report all of his earnings, 
while reflecting some fault on his part, has not been shown 
to be deliberate or intentional.

5.  As the veteran's expenses are currently estimated to 
greatly exceed his income, recovery of the overpayment would 
produce significant financial hardship and essentially defeat 
the purpose behind the payment of VA benefits.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $40,696 is warranted on account of 
a relatively small level of fault on the veteran's part, as 
opposed to the undue hardship the veteran would suffer as the 
result of such recovery.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.102, 3.159 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that VA has substantially 
complied with all necessary requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). After reviewing this law, the 
Board finds that the veteran will not be prejudiced by its 
consideration of his claim insofar as VA has already met its 
essential obligations. 

In this regard, the veteran has been notified through 
correspondence, including the February 2001 decision letter 
and the April 2001 statement of the case, of the regulatory 
provisions pertaining to his claim.  These documents and 
others have also served to inform the veteran of the evidence 
considered in connection with his claim, the evidence 
necessary to substantiate his claim on appeal, and of the 
delegation of responsibility between the veteran and VA with 
regard to obtaining relevant evidence.  The Board further 
notes that relevant records have been obtained for the claims 
file, and that the veteran has been notified of his own 
opportunity to submit similar evidence for the file, as seen 
in December 2001 correspondence.  Moreover, the nature of the 
benefit sought is such that an examination of the veteran is 
not warranted, and there are essentially no outstanding 
pieces of evidence that must be obtained to adjudicate this 
claim.  Additionally, the veteran has not identified any 
relevant evidence that is missing and should be obtained.  
The veteran was also given the opportunity for a hearing, 
which he declined in June 2002.  Under the circumstances, 
therefore, it may be concluded that VA's notice requirements, 
as well as its obligations regarding the development of the 
record, have been satisfied, and given the favorable outcome 
of this decision, any perceived lack of VCAA compliance 
should not be deemed to be of concern in this case.

Generally, applicable laws and regulations authorize the 
payment of VA nonservice-connected disability pension to a 
veteran of a war who has the requisite service, is 
permanently and totally disabled, and does not have an annual 
income in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23 (2002).  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. § 3.3 
(2002). 

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing as to any material change or expected 
change in his income, net worth or other circumstances, that 
affects the payment of benefits.  38 U.S.C.A. § 1506 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.277, 3.660 (2002).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (2002).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963(a), 1.965(b) (2002).  In other 
words, any indication that the veteran committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
(2002) define bad faith as an unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits or services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with the intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  
The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; (2) balancing 
of faults - weighing fault of the debtor against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965(a) (2002).

In this case, the overpayment was created as the result of 
payments made to the veteran and his wife in 1997 as the 
result of income from several sources, and because of social 
security disability payments made to the veteran and his wife 
from March 1998 to July 2000, while the veteran was also in 
receipt of VA pension benefits.  The Board notes that the 
veteran's prospective VA pension benefits were terminated as 
of August 2000, because the social security benefits now 
received by his family place his annual income above the 
eligibility limits for the receipt of these benefits.  See 
38 C.F.R. § 3.23.

The Board notes that the veteran has not challenged the 
amount of overpayment created in this case; the decision 
herein, therefore, is limited solely to the issue of 
entitlement to a waiver of VA recoupment of this overpayment.  
But see Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 
38 C.F.R. § 1.911(c)(1) (2002).

The first question before the Board, then, is whether there 
is any indication of fraud, misrepresentation or bad faith on 
the veteran's part in the creation of the  overpayment.  The 
Committee, in its February 2001 decision, indicated that 
there was none, instead finding that there was insufficient 
evidence of any overriding equitable considerations that 
weighed against VA recoupment of the overpayment to the 
veteran in this case.  The Board agrees in part with the 
Committee: that the record does not reflect any real 
indication of fraud, misrepresentation or bad faith by the 
veteran.  

The Board notes that the veteran indicated on his Form 9 
Appeal that he was unaware that as part of his pension award, 
VA paid him retroactively for 1997, a year for which the 
Committee later received evidence of income received by him 
and his wife from other sources.  Further, the Board observes 
that the veteran attempted to cooperate regarding the 
circumstances surrounding this income, as the record contains 
evidence of some 1997 and 1999 income information which he 
supplied, as well as updated financial status reports.  As to 
income stemming from social security benefits, the Board 
observes that in April 1998, the veteran notified the 
Committee of his newly received social security benefits 
within days of receipt of instruction to report other income 
sources.  Although the Committee was not notified by the 
veteran of his wife's much smaller social security benefits 
award, the record is unclear that this oversight was 
intentional or deliberate: the veteran may not have 
understood his responsibilities in this regard.  
Additionally, the veteran maintains that he verbally notified 
a VA official of social security income in 1998, and that the 
official told him that he could still receive a VA pension.  
Taking into account the circumstances, the Board notes that 
the evidence is in relative equipoise concerning any fraud, 
misrepresentation or bad faith on the veteran's part, and in 
application of the doctrine of the benefit of the doubt, the 
Board cannot make a finding of fraud, misrepresentation or 
bad faith in this situation.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102

The Board must next determine whether equitable circumstances 
exist to permit a waiver of repayment for part or all of VA's 
overpayment to the veteran.  In this case, the Board finds 
that VA should waive the entire overpayment.  

In observation that "equity and good conscience" means 
arriving at a fair decision between the veteran and VA, the 
Board cannot overlook the substantial financial obligations 
of the veteran and his family in this case.  The Board notes 
that in his March 2001 financial status report, the veteran 
reported that his debts exceeded his income (now exclusive of 
any VA pension benefits) by approximately $700 a month.  The 
Board also notes that the veteran and his wife are both 
considered fully disabled, and that they are aging.  
Additionally, the veteran has reported that his wife's 
illness has resulted in high, fluctuating, out-of-pocket 
medical expenses.  Lastly, many of the debts are for basic 
necessities, such as food, transportation, utilities and home 
appliances (in addition to medical expenses).  Although the 
Committee indicated a desire to recoup only $250 per month 
for the overpayment in this case, the Board finds that even 
this level would cause undue hardship given the magnitude of 
the veteran's debts.  

The Board notes that the veteran was at a higher degree of 
fault for his failure to promptly report the 1997 income and 
his wife's social security disability payments.  In this 
connection, it is important to note that on his income-net 
worth statement (VA Form 21-527) received on June 17, 1997, 
he indicated that he last worked on "5/15/97."  The award 
letter dated July 30, 1997, observed that the veteran had no 
income from the date of entitlement, April 1, 1996.  In an 
ideal world, the veteran should probably have been asked to 
provide further information about possible income preceding 
May 15, 1997, before an award based on no income was 
implemented.  This does not absolve the veteran of his 
responsibility, but it certainly minimizes his "fault."  
Had further development been taken along these lines, it is 
reasonable to conclude that much of the indebtedness might 
not have been created.  He certainly, however, was at only a 
minimal degree of fault regarding the notice to VA concerning 
his own social security benefits, and given his rather prompt 
notification on this income, the Board questions whether he 
fully comprehended the need to report the other 
aforementioned income.  While a lack of knowledge may not be 
a complete excuse in this case, it certainly mitigates the 
situation.  

In comparison with the veteran's fault, the Board has weighed 
the substantial financial hardship that will be incurred if 
VA recoups this overpayment in any fashion.  Further, the 
Board finds that recovery of this overpayment would surely 
defeat the purpose of providing benefits to an individual in 
this situation.  The veteran and his family are hardly 
solvent, and there is no indication of other sources of 
income beyond the social security payments.  In light of the 
overall situation, the Board holds that the equities are more 
compelling to waive the overpayment than to grant recoupment 
on VA's behalf.  As indicated,  when viewed in a manner most 
favorable to the veteran, the record does also suggest that a 
considerable measure of responsibility for the overpayment is 
not attributable to the veteran.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's request for a complete 
waiver of the recovery of an overpayment for improved pension 
benefits should prevail.  See also 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a complete waiver of the recovery of an 
overpayment of VA improved pension benefits in the calculated 
amount of $40,696 is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

